DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “each service of each item of equipment, a leaktight container … so as to guarantee (a) an isolation between the services and (b) provide isolation of data between services” on lines 7-9.  The term “leaktight container” is listed, however it is not explicitly tied to the rest of the claim limitation.  Based on the originally-filed specification and Applicant’s remarks on 09/14/2020 (page 58), the examiner will interpret each service being logically within the leaktight container.  However, the claim limitation must be amended to explicitly recite this (or similar) commensurate with the originally-filed specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly-added limitation “each service pertaining to a respective item of equipment, such that each service is dedicated to a respective one item of equipment” (emphasis added) on lines 10-11.  Applicant’s response on 09/14/2020 states on page 6, ln. 1-2 that “the amendments to the claims and specification made herewith are consistent with the specification as originally filed.”  Applicant cited [0389] of the published patent application as support.  However, nowhere in [0389] of the published patent application does it state that each service is dedicated to a respective one item of equipment.  Lines 4-8 recites, “the set of pertaining to an item of equipment is not the same as and does not provide support for a service dedicated to an item of equipment.  As defined by www.dictionary.com, the term “pertain” means to relate or to belong.  A search of the rest of Applicant’s originally-filed specification yielded no evidence or support for each service being dedicated to a respective one item of equipment.  Claims 2-11 inherit this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maksumov et al. (U.S. Patent Application Publication No. 2016/0127514, hereinafter “Maksumov”) in view of Visvanathan (U.S. Patent Application Publication No. 2015/0293764, hereinafter “Visvanathan”).

Claim 1:
Maksumov discloses a communication box (“gateway 170”) connected to a first item of equipment and to a second item of equipment (“plurality of devices”), the first item of equipment communicating with the box via a first protocol, the second item of equipment communicating with the box via a second protocol (§ 0018, Lines 3-7; The system 100 is shown to include a plurality of devices (e.g., first device 142, second device 144, and third device 146) that may communicate using different data formats and different communication protocols with the gateway 170), the communication box hosting for each item of equipment respectively at least one first service and one second service (“application modules”) (§ 0019, Lines 1-2; The gateway 170 is shown to further include one or more application modules 102) (§ 0022, Lines 5-7; The first device 142, the second device 144, and the third device 146 can define data domains), the communication box comprising: 
an Open Services Gateway initiative (OSGi) software platform (§ 0074, Lines 12-15; The gateway engine 1032 uses an OSGi framework and various OSGi framework 
each service of each item of equipment, a leaktight container (“OSGi container”), in particular of sandbox type (§ 0065, Lines 5-6 and 8-10; The gateway 1000 is shown to include an Open Service Gateway initiative (OSGi) container and framework services 1046) (§ 0074, Lines 12-15; The gateway engine 1032 uses an OSGi framework and various OSGi framework services to manage the lifecycle of the user applications and services 1002), and 
a unified-access structure allowing access to the items of equipment (§ 0027, Lines 8-10; The application modules 102 can be simplified to communicate with remote devices by using standard calls to the application framework module 104), the structure being produced with an application programming interface configured to allow the first service to access the first item of equipment and the second service to access the second item of equipment (§ 0024, Lines 8-12; The application framework module 104 is configured to interface the gateway engine module 106 and the gateway services module 108 to the application modules 102 and the common data area 180 (e.g., via application programming interface (API) calls)), each item of equipment being accessed by way of an adapter of elements (§ 0025, Lines 3-5; The data adapter modules 110 are configured to convert or change the format of incoming and outgoing data) and a protocol adapter (§ 0026, Lines 1-3; The protocol adapter modules 111 allow the gateway 200 to communicate with devices using different protocols), these adapters implementing the application programming interface (§ 0034, Lines 1-5; The application framework module 104 allows the application modules 102 to access 

Maksumov does not appear to disclose: 
	so as to guarantee (a) an isolation between the services and (b) provide isolation of data between services; 
	each service pertaining to a respective item of equipment, such that each service is dedicated to a respective one item of equipment. 

Visvanathan, in analogous art, discloses: 
so as to guarantee (a) an isolation between the services and (b) provide isolation of data between services (§ 0115, Lines 26-29; The OSGi implements the OSGi subsystems specifications.  Each user’s bundle artifacts (which includes their data) are packaged and deployed into their own region and thus isolated from each other); 
	each service pertaining to a respective item of equipment, such that each service is dedicated to a respective one item of equipment (§ 0119, Lines 1-2; The OSGi provides the user with an option to running a per user container (i.e., the plurality of a user’s bundles are deployed only to their own container)). 



Claim 3:
Maksumov in view of Visvanathan further discloses wherein the application programming interface includes a publication/subscription interface configured to allow the asynchronous reception of events or data arising from an item of equipment and the asynchronous publication of data or of events to an item of equipment (Maksumov, § 0072; The adapters 1010, 1012, 1014, 1016, 1020, and 1022 can read/write data and subscribe for data updates from servers or devices (e.g., the first device 142, the second device 146, and the third device 146).  Subscribing to (or receiving) data updates from servers or devices includes the publication of data updates from said servers and devices).

Claim 7:
Maksumov in view of Visvanathan further discloses a computer program product implemented on a memory medium, able to be implemented within a computer processing unit and comprising instructions for the implementation of the communication box as claimed in claim 1 (Maksumov, § 0086; A machine-readable medium on which is stored one or more sets of instructions and data structures embodying or used by any one or more of the methods or functions described herein).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maksumov et al. (U.S. Patent Application Publication No. 2016/0127514, hereinafter “Maksumov”) in view of Visvanathan (U.S. Patent Application Publication No. 2015/0293764, hereinafter “Visvanathan”); further in view of Wagner et al. (U.S. Patent Application Publication No. 2013/0055255, hereinafter “Wagner”).

Claim 2:
Maksumov in view of Visvanathan discloses the box as recited in claim 1, wherein the software platform is configured to offer Java interfaces which are constituents of the application programming interface, protocol adapters shared by various services, and user common services (Maksumov, § 0024, Lines 8-12; The application framework module 104 is configured to interface the gateway engine module 106 and the gateway services module 108 to the application modules 102 and the common data area 180 (e.g., via application programming interface (API) calls)) (Maksumov, § 0025, Lines 1-3; The gateway 200 is also shown to include a plurality of data adapter modules 110 and a plurality of protocol adapter modules 111) (Maksumov, § 0080, Lines 8-9; The gateway services 108 uses OSGi and a Java runtime environment).

Maksumov in view of Visvanathan does not appear to disclose wherein the software platform is configured to furthermore produce a shared container, this shared container offering Java interfaces which are constituents of the application programming interface, protocol adapters shared by various services, and user common services.

Wagner, in analogous art, discloses wherein the software platform is configured to furthermore produce a shared container, this shared container offering Java interfaces which are constituents of the application programming interface, protocol adapters shared by various services, and user common services (§ 0045, Lines 2-5; A services container to provide a service layer including a set of natively implemented services that can be shared by a number of different applications).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Maksumov and Visvanathan’s software platform to incorporate the teachings of Wagner to create a shared services container in order to enable rapid porting between different types of user device (Wagner, § 0045, Lines 5-6). 

Claim 8:
Maksumov in view of Visvanathan further in view of Wagner further discloses wherein the application programming interface includes a publication/subscription interface configured to allow the asynchronous reception of events or data arising from an item of equipment and the asynchronous publication of data or of events to an item of equipment (Maksumov, § 0072; The adapters 1010, 1012, 1014, 1016, 1020, and 1022 can read/write data and subscribe for data updates from servers or devices (e.g., the first device 142, the second device 146, and the third device 146).  Subscribing to (or receiving) data updates from servers or devices includes the publication of data updates from said servers and devices).

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maksumov et al. (U.S. Patent Application Publication No. 2016/0127514, hereinafter “Maksumov”) in view of Visvanathan (U.S. Patent Application Publication No. 2015/0293764, hereinafter “Visvanathan”); further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0296022, hereinafter “Kim”).

Claims 4 and 10:
Maksumov in view of Visvanathan discloses the box as recited in claim 1 and the box as recited in claims 1 and 3, wherein the application programming interface comprises a request interface configured to allow the retrieval, reading and writing of data arising from/destined for an item of equipment (Maksumov, § 0072; The adapters 1010, 1012, 1014, 1016, 1020, and 1022 can read/write data and subscribe for data updates from servers or devices (e.g., the first device 142, the second device 146, and the third device 146)).

Maksumov in view of Visvanathan does not appear to disclose wherein the application programming interface comprises a request interface configured to allow according to a synchronous mode. 

Kim, in analogous art, discloses wherein the application programming interface comprises a request interface configured to allow according to a synchronous mode (§ 0063, Lines 1-4; The data exchange scheme for reading data from an IoT device representatively includes a polling scheme for, when the IoT application unit requests data, returning the data from the IoT device 200). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Maksumov and Visvanathan’s APIs to support Kim’s polling scheme in order to support a different data exchanging scheme that is implemented by an IoT device (Kim, § 0008, Lines 5-8). 

Claim 5:
Maksumov in view of Visvanathan further in view of Kim discloses the box as recited in claims 1 and 4.

Maksumov in view of Visvanathan does not appear to disclose wherein the unified-access structure is configured to simulate a Push asynchronous access mode for an item of equipment, when the item of equipment is operating according to a Pull synchronous mode, the asynchronous access mode being simulated by getting the unified-access structure to periodically retrieve a last data item read via the request interface and to return this value to the publication/subscription interface.

Kim, in analogous art, discloses simulating a Push asynchronous access mode for an item of equipment, when the item of equipment is operating according to a Pull synchronous mode, the asynchronous access mode being simulated by getting the unified-access structure to periodically retrieve a last data item read via the request interface and to return this value to the publication/subscription interface (§ 0031, entire paragraph; When a data provision scheme of a given device is a polling scheme (pull synchronous mode), the device may include a proximity listener configured to 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Maksumov and Visvanathan’s APIs to support Kim’s adapter pattern-based model for supporting both a polling and a publish/subscribe scheme in order to mediate data exchange schemes so that they match each other when data exchange schemes of a device and an IoT application are heterogeneous, thus effectively handling devices by solving the problem with heterogeneity between the data exchange schemes (Kim, § 0022, Lines 3-8). 

Claims 6 and 11:
Maksumov in view of Visvanathan further in view of Kim discloses the box as recited in claims 1 and 4 and the box as recited in claims 1, 4, and 5.

Maksumov in view of Visvanathan does not appear to disclose wherein the unified-access structure is configured to simulate a Pull synchronous access mode for an item of equipment, when the item of equipment is operating according to a Push synchronous mode, the synchronous access mode being simulated by getting the unified-access structure to transmit each last data item pushed over the publication/subscription interface to the request interface.



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Maksumov and Visvanathan’s APIs to support Kim’s adapter pattern-based model for supporting both a polling and a publish/subscribe scheme in order to mediate data exchange schemes so that they match each other when data exchange schemes of a device and an IoT application are heterogeneous, thus effectively handling devices by solving the problem with heterogeneity between the data exchange schemes (Kim, § 0022, Lines 3-8). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maksumov et al. (U.S. Patent Application Publication No. 2016/0127514, hereinafter “Maksumov”) in view of Visvanathan (U.S. Patent Application Publication No. 2015/0293764, .

Claim 9:
Maksumov in view of Visvanathan further in view of Wagner discloses the box as recited in claims 1 and 2, wherein the application programming interface comprises a request interface configured to allow the retrieval, reading and writing of data arising from/destined for an item of equipment (Maksumov, § 0072; The adapters 1010, 1012, 1014, 1016, 1020, and 1022 can read/write data and subscribe for data updates from servers or devices (e.g., the first device 142, the second device 146, and the third device 146)).

Maksumov in view of Visvanathan further in view of Wagner does not appear to disclose wherein the application programming interface comprises a request interface configured to allow according to a synchronous mode. 

Kim, in analogous art, discloses wherein the application programming interface comprises a request interface configured to allow according to a synchronous mode (§ 0063, Lines 1-4; The data exchange scheme for reading data from an IoT device representatively includes a polling scheme for, when the IoT application unit requests data, returning the data from the IoT device 200). 

. 

Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive: 
Applicant argues on page 8 that the limitation “the communication box hosting for each item of equipment respectively at least one first service and one second service” establishes a 1-N link between services and equipment, where one service is dedicated to only one equipment and that Maksumov does not teach or suggest such a structural arrangement.  The examiner disagrees.  Nowhere in the claim (or in the originally-filed specification as discussed in the rejection under 35 USC 112(b)) is it stated that a first service is dedicated to a first item of equipment and a second service is dedicated to a second item of equipment.  The only structural requirement with regard to the services and items of equipment is that the services (Maksumov’s application modules) are hosted on the communication box, which Maksumov discloses in at least Figs. 1-2.  Further in § 0019, ln. 1-2, Maksumov discloses that the gateway 170 is shown to further include one or more application modules 102. 
Applicant further argues on page 9 that Maksumov teaches away from the subject matter of claim 1 because Maksumov is directed to allowing the application to communicate with several, or all, devices connected to the gateway 
Applicant further yet argues on page 10 that (1) Maksumov does not describe the “only that service” characterization regarding access to the first device and second device and (2) Maksumov fails to disclose a leaktight container.  The examiner disagrees.  Regarding (1), Maksumov (in § 0039, Lines 11-13 and 15-17) discloses that application data may indicate application modules that are associated with a particular device and include security information regarding which application modules are permitted to access the device.  Thus, application data may indicate that an application module may access one or more devices.  Regarding (2), Maksumov’s OSGi container corresponds to the claimed “leaktight container, in particular of sandbox type” because Maksumov’s application framework 104 is configured to interface the gateway engine module 106 and the gateway services module 108 to the application modules 102 and the 
Further yet on page 11, Applicant argues that Maksumov does not disclose that each service pertains to only one item of equipment.  Applicant is directed to section “a” above for the examiner’s response. 
On page 12, Applicant argues the features of Maksumov are fundamentally different than the claimed features including (1) providing isolation of data between services, (2) each service pertaining to a respective item of equipment, such that each service is dedicated to a respective one item of equipment”, and (3) isolation of data such as services belonging to a vendor A cannot access data of an item of equipment of vendor B.  The examiner disagrees with all arguments.  Regarding (1), Applicant is directed to section “b” above for the examiner’s response.  Regarding (2), Applicant is directed to section “a” above for the examiner’s response.  Regarding (3), Visvanathan discloses in (§ 0115, ln. 26-29) that the OSGi implements the OSGi subsystems specifications.  Each user’s bundle artifacts (which includes their data) are packaged and deployed into their own region and thus isolated from each other.  It is noted that the limitation “isolation of data between services” is guaranteed by (or is in the context of) the leaktight container.  Visvanathan’s containers guarantee isolation of each user’s bundle artifacts from other user bundle artifacts.  In light of the broad language of the limitation, Applicant’s interpretation of “isolation of data between services” is one of many different reasonable interpretations.  If it is Applicant’s intention to claim the example above (isolation of data such as services belonging to a vendor A cannot access data of an item of equipment of vendor B), then the claim 
The responses made above with respect to claim 1 apply with equal force to Applicant’s arguments with respect to dependent claims 2-11 on pages 14-17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2010/0030881 (Moreira Sa de Souza et al.) – Mediating enterprise services access for smart devices where service views may be deployed to OSGi containers when they are generated in the form of bundles. 
U.S. Patent Application Publication No. 2014/0359552 (Misra et al.) – A method and system for real-time analytics of sensor-based data via an OSGi service delivery platform where sandboxes are used for each tenant in a multi-tenant system in order to isolate each tenant’s applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/NAM T TRAN/Primary Examiner, Art Unit 2452